[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY {¶ 1} This accelerated appeal is before us following the June 22, 2004 judgment of the Huron Municipal Court, which found appellant, Kenneth R. Bailey, guilty of violating Huron Municipal Ordinance 333.03(b). After review of appellant's assignments of error, the municipal ordinance at issue, and the applicable law, we find that the traffic citation at issue sufficiently informed appellant of the charge against him. Thus, appellant's first and second assignments of error are not well-taken and denied.
 {¶ 2} Accordingly, the judgment of the Huron Municipal Court is affirmed. Pursuant to App.R. 24, costs of this appeal are assessed to appellant.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Knepper, J., Pietrykowski, J., Singer, J., Concur.